PER CURIAM.
| r Defendants invoke the appellate jurisdiction of this court pursuant to La. Const, art. V, § 5(D) to review a judgment of the district court declaring La. R.S. 40:1299.42(13), which places a cap on damages in medical malpractice actions, to be unconstitutional. Pretermitting the merits, we find that at the time the district court rendered its judgment, it did not have the benefit of our recent opinion in Oliver v. Magnolia Clinic, 11-2132 (La.3/13/12), 85 So.3d 39. In Oliver, we reiterated our holding in Butler v. Flint Goodrich Hospital, 607 So.2d 517 (La. 1992), cert. denied, 508 U.S. 909, 113 S.Ct. 2338, 124 L.Ed.2d 249 (1993), and recognized the malpractice cap was constitutional.
Accordingly, the judgment of the district court is vacated and set aside. The case is remanded to the district court to reconsider its ruling in light of Oliver v. Magnolia Clinic, 11-2132 (La.3/13/12), 85 So.3d 39.